DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-11 and 15-17 are pending.
	Claims 1-10 are withdrawn from consideration as being drawn to non-elected inventions and non-elected species.
	Claim 11 has been amended.
	Claims 11 and 15-17 are examined on the merits.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.






Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejection of claims 11 and 15-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants assert with the amendment to claim 11, line 6 to delete “ the antibody has an antibody dependent cytotoxicity (ADC) activity, or”, as well as the information provided in the two submitted scientific articles dated before the Applicants’ priority date, the skilled artisan would know that Applicants are in possession of the claimed invention, see arguments bridging pages 5-8 of the Remarks submitted July 26, 2022.
	Applicants further aver “[t]he skilled artisan would understand that in the case of ADC activity, the cancer-treating critical function is attributed to the antitumor agent, and not the antibody per se. The required function of the antibody is a specific binding ability to the antigen on the cancer cells, which is herein an extracellular region of MRAP2 protein. The ADC, that is, an antibody having a specific binding ability to an antigen on the surface of cancer cells which is conjugated with an antitumor drug, is well known in the art of antitumor drug.”, see page 6 of the Remarks submitted July 26, 2022.
	Applicants submit while the Examples of record in the Specification do not include experimental data directly indicative of antitumor effects of the antibody within the claimed methods, there is Example 3 that shows the “…MRAP2 protein is expressed on the surface of leukemia cells and malignant lymphoma cells by detecting MRAP2 protein with polyclonal antibodies against the N-terminal portion (SEQ ID NO: 10) or C-terminal portion (SEQ ID NO: 12) of MRAP2 protein, which indicates that the N-terminal portion (SEQ ID NO: 10) and C-terminal portion (SEQ ID NO: 12) of MRAP2 protein are present on the surface of leukemia cells and malignant lymphoma cells.”, see last paragraph on page 6 of the Remarks.
	Applicants continue to argue about the general technical knowledge in the field at the time of the filing of the application, as well as the common general technical knowledge exemplified in the said articles and the likelihood that those skilled in the art would understand Applicants are in possession of the breadth of the antibodies noted in the claimed invention, see pages 7 and 8.
	Applicants’ submissions, points of view and arguments have been carefully considered but fail to persuade. 
	Applicants arguments, as well as those presented previously submitted are still from the point of view that the science is available, therefore making and implementing antibodies directed to a specific target antigen is feasible and consequently Applicants’ claimed invention complies with the written description requirement.  However, as stated formerly by the Examiner, while the science has been available in regards to making/producing/manufacturing antibodies these known processes cannot be extrapolated to support for written description of the broad genus of antibodies capable of binding to an extracellular region of a MRAP2 protein having the amino acid sequence shown in SEQ ID NO: 10 or SEQ ID NO: 12.
	Moreover, adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Araid Pharm., Inc. v. Eli Lilly & co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc). The claims, nor the Specification do not describe all the antibodies with the required functions, they fail to describe a representative number of species within the claimed genera.
	The claimed invention reads broadly on treating cancer with any antibody having immunological reactivity with a polypeptide of an extracellular region of a MRAP2, wherein said polypeptide of the extracellular region of the MRAP2 consists of the amino acid sequence show in SEQ ID NO: 10 or SEQ ID NO: 12. “An antibody” as cited in independent claim 11 reads broadly on different types of antibodies including monoclonal antibodies and one of ordinary skill in the art does not know the structure of these antibodies, albeit there is disclosure of extracellular regions of MRAP2.
The instant application continues to not have sufficient evidence showing possession of the genus of antibodies embraced by the claims.  And while Applicants state “…the breadth of the genus of antibodies capable of specifically binding to an extracellular region of [a] MRAP2 of SEQ ID NO: 10 or 12 is not essential for whether Applicant is in possession of the claimed invention”, that position is not recognized by the Office, see sentence bridging pages 7 and 8. An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Araid Pharm., Inc. v. Eli Lilly & co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc).
The Specification does not describe any antibody that binds the recited region on MRAP2.  Applicants do not point out in the Specification where the complete or partial structure of the MRAP2 antibodies or other properties.  Absent such a disclosure, the written description requirement is not met. Attempts to describe the invention by describing something that is not the invention, the extracellular region of the MRAP2 protein is not persuasive.  Hence, the rejection is maintained for the reasons cited herein and of record. 
The Specification fails to describe any single antibody having any of the functions recited in the claims, it necessarily fails to describe a representative number of species within the claimed genera. In addition, the Specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies. Finally, the Specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the Specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Appellant was in possession of the claimed method as of the filing date of the instant application.
The specification fails to teach the breadth of the antibody sequences that function to bind the extracellular region of a MRAP2 protein having the amino acid sequence shown in SEQ ID NO: 10 and/or SEQ ID NO: 12, which are essential binding regions for said antibodies.  The specification does not recite a precise definition and structural formula that would allow the ordinary artisan to identify the anti-MRAP2 antibodies that fall within the scope of claimed invention.  The Specification describes two polyclonal antibodies which bind to either the N-terminal region or C-terminal region on MRAP2.  Applicants point to nothing in the Specification where the complete or partial structure of the anti-MRAP2 antibody or other properties other than where it binds is disclosed.  Absent such a disclosure, the written description requirement is not met.
The specification, as well as Applicants’ amendment to claim 11 and two submitted articles have been carefully considered but do not aid in overcoming the instant rejection.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims read on methods of treating cancer with the administration of an antibody having immunological reactivity with an extracellular region of a MRAP2 protein of an extracellular region consisting of the amino acid sequence shown in SEQ ID NO: 10 or SEQ ID NO: 12.   The written description in this instant case does not sufficiently set forth antibodies that bind SEQ ID NO: 10 and/or or SEQ ID NO: 12, as well as fragments thereof.  These plethora of antibodies have not been fully defined and characterized.  
The written description is not commensurate in scope with the plethora of antibodies that have immunological reactivity with SEQ ID NO: 10 and/or SEQ ID NO: 12.  The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the antibodies that bind the said peptides.  The ability to make the antibodies essential to the claimed methods does not place the skilled artisan in possession of the relevant identifying characteristics of a genus of molecules commensurate in scope with the claimed invention.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed Applicants does not have possession of the breadth of antibodies. The specification does not evidence the possession of all these said antibodies that are undefined and uncharacterized falling within the potentially large genus to establish possession. There is insufficient to support the generic claims as provided by Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



03 August 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643